— Appeal by defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered September 14, 1984, convicting him of attempted criminal possession of a weapon in the third degree and attempted bribery in the second degree, upon his plea of guilty, and sentencing him to two concurrent indeterminate terms of imprisonment of 2 to 4 years.
Judgment affirmed.
Defendant’s challenge to the sufficiency of the plea allocution was not preserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). Moreover, were we to review this issue in the interest of justice, vacatur would not be warranted because the record discloses that the plea was knowing and voluntary and the allocution satisfied the requirements of People v Harris (61 NY2d 9).
There is no merit to defendant’s claim that his sentence was harsh and excessive. Defendant received the bargained-for sentence of concurrent terms of 2 to 4 years’ incarceration for each count (see, People v Carrisquello, 106 AD2d 513; People v Kazepis, 101 AD2d 816), and, as a second violent felony offender, defendant was sentenced to the minimum authorized term on the weapons count (Penal Law § 70.04 [3] [d]; [4]). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.